Citation Nr: 1004063	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  03-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to service connection for the residuals of an 
injury to the lumbosacral spine, including degenerative joint 
disease.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active service from November 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that denied entitlement to the 
benefits sought.  

In September 2004, the Board affirmed the January 2002 rating 
decision.  The Veteran subsequently appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2005, based on a Joint Motion for 
Remand, the Court issued an Order remanding the matter to the 
Board for readjudication consistent with the Joint Motion.  

Thereafter, in August 2006, the Board remanded the case for 
further development.  In May 2007, the Board denied the 
Veteran's claims of entitlement to service connection for the 
disabilities at issue.  The Veteran and his representative 
appealed the decision to the Court.  In an August 2008 Order, 
the Court vacated the May 2007 Board decision and remanded 
the case to the Board for compliance with instructions in a 
Joint Motion for Remand dated that same month.   

By a January 2009 decision, the Board remanded the case for 
additional development.  For the reasons explained below, it 
is again necessary to return this case to the RO for further 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In this case, the Veteran contends that he injured his back 
while unloading cement from a ship while serving in the New 
Hebrides in 1944.  According to the Veteran, he was 
hospitalized for a few weeks following his injury.  The 
Veteran reports that that due to his in-service back injury, 
he developed chronic pain in his back and neck.  He maintains 
that his currently diagnosed degenerative joint disease of 
the cervical and lumbar spines, is related to his claimed in-
service back injury.     

The Veteran's service treatment records are sparse and 
essentially consist of copies of the morning reports for the 
633rd Port Company, dated in November 1944, and the 
Detachment of Patients Report from the 25th Evacuation 
Hospital on Espiritu Santo, New Hebrides.  According to the 
National Personnel Records Center (NPRC), no other service 
treatment records are available and are presumed destroyed in 
a fire at the NPRC in 1973.  A review of the available 
records show that the Veteran was hospitalized in November 
1944, but the reason for the hospitalization is not of 
record.      

The Veteran is competent as a layperson to report that on 
which he has personal knowledge, which would include the 
claimed in-service injury and his subsequent pain in his back 
and neck.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Thus, the Board accepts as true that the Veteran injured his 
back during service and was subsequently hospitalized.  

The first evidence of record of arthritis in the lumbosacral 
spine is in January 1983.  In a November 1985 VA Medical 
Center (VAMC) outpatient treatment record, it was noted that 
there was x-ray evidence of degenerative joint disease of the 
lumbosacral spine in January 1983.  The Board also notes that 
the first evidence of record of arthritis in the cervical 
spine is in February 1986.  In a February 1986 VA examination 
report, it was reported that x-rays of the Veteran's cervical 
spine were interpreted as showing osteoarthritis and 
degenerative disc disease of the cervical spine from C2 to 
C6, with very marked disc degeneration and anterior boney 
irregular ossification.  

Pursuant to the January 2009 Board remand, the Veteran 
underwent a VA examination in May 2009.  Following the 
physical examination and a review of the claims file, the 
examiner diagnosed the Veteran with degenerative disease of 
the cervical and lumbar spines, without radiculopathy.  The 
examiner opined that it was less likely than not that the 
Veteran's degenerative disease of the back and neck was 
related to his military service.  The examiner stated that 
the Veteran had worked in physically challenging occupations 
until 1998, including construction, and he noted that there 
was no evidence in the claims file of an in-service back 
injury.  Thus, one of the primary bases for the examiner's 
opinion was that there was no evidence that the Veteran had 
injured his back during service.  However, as stated above, 
the Board will accept as true that the Veteran injured his 
back during service and was subsequently hospitalized.  
Therefore, given that the Board finds that the Veteran 
injured his back during service and was hospitalized for a 
period of time, it is the Board's determination that the case 
should be returned for an addendum opinion that addresses 
this fact and the nexus questions inherent in the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Return the claims file to the VA 
examiner who had examined the Veteran in 
May 2009, and request that the examiner 
provide an addendum opinion as to whether 
it is at least as likely as not (a 50 
percent or higher degree of probability) 
that any currently diagnosed neck or back 
disability, to include degenerative joint 
disease of the cervical spine and/or 
degenerative joint disease of the 
lumbosacral spine, is related to the 
Veteran's period of active service, to 
include his in- service back injury.  The 
examiner is to accept as true that the 
Veteran injured his back during service 
and was subsequently hospitalized.  All 
opinions and conclusions expressed must be 
supported by a rationale.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

2.  If the examiner is unavailable, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any neck or low back 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.

After a review of the examination findings 
and the entire evidence of record, the 
examiner should respond to the following:

Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that any currently diagnosed neck or back 
disability, to include degenerative joint 
disease of the cervical spine and/or 
degenerative joint disease of the 
lumbosacral spine, is related to the 
Veteran's period of active service, to 
include his in- service back injury.  The 
examiner is to accept as true that the 
Veteran injured his back during service 
and was subsequently hospitalized.   

All opinions and conclusions expressed 
must be supported by a rationale.  If an 
opinion cannot be expressed without resort 
to speculation, the examiner should so 
indicate.

3.  The RO must then review and re- 
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the Veteran's satisfaction, the RO must 
provide the Veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



